DETAILED ACTION
Drawings
1.	The drawings were received on 4/13/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marteau-Lorant et al (WO 2016/091752).
As per claim 1, Marteau-Lorant et al discloses a pressing structure (Title) that is arranged between a first pressed body and a second pressed body opposite to the first pressed body and presses the first pressed body and the second pressed body, the pressing structure comprising: a spring member (5) including: 
a base portion (6) formed of a single strip and having a curved principal surface; 
two extended portions (7) extending respectively from end portions of the base portion and curved in a form inverse of a curving form of the base portion; and 

a maximum thickness of the extended portions and bent portions is smaller than a maximum thickness of the base portion (Fig. 4),
wherein, on a side surface connected to two opposite principal surfaces of the spring member, the side surface being at a side that is curved according to the curving forms of the base portion, extended portions, and bent portions, a shear surface (Fig. 4) is formed only on a principal surface side where the base portion and bent portions are concave and a fracture surface (Fig. 4) is formed only on a principal surface side where the base portion and bent portions are convex.

    PNG
    media_image1.png
    513
    975
    media_image1.png
    Greyscale


As per claim 3, Marteau-Lorant et al discloses the pressing structure according to claim 2, wherein a locus formed of a collection of curvature center points of one of principal surfaces of the base portion and a locus formed of a collection of curvature center points of the other principal surface are different from each other (Fig. 4). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marteau-Lorant et al (WO 2016/091752).
As per claim 4, Marteau-Lorant et al discloses the pressing structure according to claim 1, but does not disclose wherein a ratio, d1/d2, between the maximum thickness d1 of the base portion and the maximum thickness d2 of the extended portions and bent portions is equal to or larger than 1.5 and equal to or smaller than 3.0.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Marteau-Lorant et al by making the .
7.	Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marteau-Lorant et al (WO 2016/091752) in view of Stay (US 2014/0284856).
As per claim 6, Marteau-Lorant et al discloses a pressing unit (Abstract), comprising: 
the pressing structure according to claim 1 that is arranged between the first pressed body and the second pressed body and presses the first pressed body and the second pressed body (5).  Marteau-Lorant et al does not disclose a first pressed body or a second pressed body.
Stay discloses a leaf spring comprising a pressing unit (24), comprising: 
the first pressed body (26); 
the second pressed body (38) arranged opposite to the first pressed body; and 
the pressing structure according to claim 1 that is arranged between the first pressed body and the second pressed body and presses the first pressed body and the second pressed body (12).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leaf spring of Marteau-Lorant et al by using it in a vehicle axle mount as taught by Stay in order to shock absorption.
	As per claim 7, Marteau-Lorant et al and Stay disclose the pressing unit according to claim 6.  Marteau-Lorant et al further discloses wherein the base portion decreases in thickness toward the extended portions (Fig. 4). 

As per claim 9, Marteau-Lorant et al and Stay disclose the pressing unit according to claim 6, but do not disclose wherein a ratio, d1/d2, between the maximum thickness d1 of the base portion and the maximum thickness d2 of the extended portions and bent portions is equal to or larger than 1.5 and equal to or smaller than 3.0.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Marteau-Lorant et al by making the middle region twice as thick as the edge regions in order to provide a balance of strength and flexibility.
As per claim 10, Marteau-Lorant et al and Stay disclose the pressing unit according to claim 6.  Marteau-Lorant et al further discloses wherein, on a side surface connected to two opposite principal surfaces of the spring member, the side surface being at a side that is curved according to the curving forms of the base portion, extended portions, and bent portions, a shear surface (Fig. 4) is formed only on a principal surface side where the base portion and bent portions are concave and a fracture surface (Fig. 4) is formed only on a principal surface side where the base portion and bent portions are convex.
Response to Arguments
4/13/2021 have been fully considered but they are not persuasive.
	Regarding the rejection of claim 1 under Marteau-Lorant et al, the applicant argues that:
“The shear surface and fracture surface of the claimed pressing structure is distinct from that of the leaf springs of the cited art as will be explained herein. As will become apparent, the completely different use of the claimed invention in a semiconductor stack unit versus the leaf spring for a vehicle disclosed in both Marteau-Lorant and Stay will account in part for the fact that the cited art does not disclose for example the formation of the shear surface and the fracture surface on the specifically defined and claimed side surfaces of the spring member” (Pages 5-6).

It is improper to import claim limitations from the specification (MPEP 2111.01).  The claims are silent regarding the environment of the claimed invention.  Marteau-Lorant et al discloses the claimed spring.
The applicant further argues that:
“Nowhere in Marteau-Lorant is the concept of a shear surface and a fracture surface disclosed. Marteau-Lorant which describes a leaf spring for a vehicle would not have the same spring requirements/properties as a spring for a semiconductor stack in a semiconductor module, as described in the instant specification. Marteau-Lorant does not disclose the idea of forming a shear surface and a fracture surface at the locations recited in Claim 1 and cannot be interpreted to teach such surfaces due in part to the completely different purpose, use and function of leaf springs in vehicles.  Assuming arguendo, even if Marteau-Lorant did disclose the shear surface and the facture surface as the rejection interpreted the reference, the locations of the shear surface and the fracture surface as interpreted are completely different from the claimed invention” (Page 7).

It is improper to import claim limitations from the specification (MPEP 2111.01).  The limitations “fracture surface” and “shear surface” describe the convex and concave surfaces of the spring, respectively.  The prior art discloses these surfaces as claimed.  
Regarding the rejection of claim 4 under Marteau-Lorant et al, the applicant argues that:
“First, for reasons explained previously Marteau-Lorant does not disclose the idea of forming a shear surf ace and a fracture surface at the locations recited in Claim 1 and cannot be interpreted to teach such surfaces due in part to the completely different use and function of leaf springs in vehicles” (Page 8).

The applicant further argues that:
“Second, patent figures are not drawn to scale and the alleged thickness differences along the length of the leaf spring in the figures in Marteau-Lorant are not perceptible. If thickness differences along the length of the leaf spring exist, they could be simply due to unintentional variation in the drawings, the drawing scale, or other factors. The Marteau-Lorant specification is not specifically cited to for disclosing thickness differences” (Page 8).

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed (MPEP 2125).  The Examiner did not assert that Marteau-Lorant et al anticipated the claimed dimensions.  The Examiner said that it would have been obvious to provide the spring of Marteau-Lorant et al with the claimed ranges in order to provide a balance of strength and flexibility.  A change in shape or proportion is within the skill of one of ordinary skill in the art (MPEP 2144.04 (IV)).  The applicant has not provided evidence that the claimed ratio is non-obvious.
Regarding the rejection of claims 6-10 under Marteau-Lorant et al and Stay, the applicant argues that:
“Stay also fails to disclose the invention as now claimed. Furthermore Stay relates to "composite leaf springs disclosed herein comprised of fiber reinforced thermoset polymeric (FRTP) materials can provide a much lighter assembly than, e.g., traditional steel leaf springs, and thereby increase fuel economy of a vehicle, such as an automobile, light truck, and so forth."” (Page 9).

Stay is relied upon to reject claims 6-10, not claim 1 as presented.  Stay and Marteau-Lorant et al disclose springs from the same field of endeavor.  The composition of the springs does not teach away from the proposed combination with Marteau-Lorant et al.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657